(Por la Corte, a propuestá
del Juez Asociado Sr. Travieso.)
Vista la estipulación suscrita por el Procurador General de Puerto Rico, en representación de la parte querellante, y por los abogados J. Henri Brown y Jaime Sifre, Jr. en representación de la que-rellada, radicada ante esta Corte el 29 de mayo del año en curso, *935por la cual ambas partes consienten en que el Sr. Jaime Annexy Iglesias tome posesión del cargo de Síndico de la extinta corporación “Rubert Hermanos Inc.”, para el cual fué nombrado por resolución dietadá por esta Corte Suprema en julio 26 de '1940, sin que sea necesario esperar que el mandato de la Corte Suprema de Estados Unidos sea recibido.
Bob cuanto, este Tribunal tiene conocimiento de la opinión y sentencia dictada por la Corte Suprema de Estados Unidos en marzo 16 de 1942, por la cual se revocó la dictada por la Corte de Circuito de Apelaciones para el Primer Circuito (118 F. (2d) 752) y se con-firmó en todas sus partes la resolución de esta Corte nombrando al Sr. Annexy para el cargo de Síndico (57 D.P.R. 958a);
Por cuanto, a juicio del Tribunal, y no habiendo objeción de ninguna de las partes interesadas, es conveniente que las pro-piedades de la disuelta corporación pasen sin más dilación a la posesión y control del Síndico nombrado por esta Corte.
Pon no tanto, se aprueba la estipulación sometida por las partes y se autoriza al Síndico Sr. Jaime Annexy Iglesias para que tan pronto como baya prestado y archivado el juramento de ley y cons-tituido la fianza fijádale por la resolución de julio 26 de 1940, pro-ceda a tomar posesión de y administrar las propiedades de la corpo-ración querellada en cumplimiento de y ajustándose en todo a lo dispuesto en la referida resolución de julio 26 de 1940, debiendo so-meter a la aprobación previa de este Tribunal todas aquellas actua-ciones que se viere precisado a realizar para la buena marcha de su administración y para las cuales no haya sido autorizado por la ya mencionada resolución.